          Case 1:21-cv-02044-DCJ-JPM
                    ; ~              Document 1-2 Filed 07/15/21 Page 1 of 5 PageID #: 9
   ~~~~~~f3,,~~~.
     ;~ -.•;             '`       '                    R~JL~TI~,T L. HC)QTER
 ~ ~;>f-, ^t • ~`?. m3
                   U~                             CLERK OF COURT * RAI'IDES PARISH
                                           70't Murray Street, Suite 102, Alexanciria, Louisiana 71.301.
        OF~~                  Phane ~3]8) '~73-8153            Fax t31S) 473-4~G67           Civil Fax t313) 487-9361
                                                              www.rapidesclerk.org


CITATION                                                       N0. 270,938         A


SHELBY CHARRIER ET AL                                                I~   NINTH JUDICIAL DISTRICT COURT
VERSUS                                                                    PARISH OF RAPIDES
DG LOUISIANA LLC ET AL                                                    STATE OF LOUISIANA

TO: DG LOUISIANA LLC
    @ CORPORATION SERVICE COMPANY 501 LOUISIANA AVENUE
    BATON ROUGE LA 70802-0000
    EAST BATON ROUGE PARISH

    YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMAND CONTAINED IN THE PLEADING(S) FILED IN THE ABOVE ENTITLED
AND NUMBERED CAUSE, A DULY CERTIFIED COPY IS ATTACHED AND TO BE SERVED, OR FILE YOUR ANSWER OR
                                                                                               OTHER PLEADINGS
IN THE OFFICE OF THE CLERK OF THE NINTH JUDICIAL DISTRICT COURT, RAPIDES PARISH, CITY OF ALEXANDRIA,
                                                                                                     WITHIN
FIFTEEN(15) DAYS AFTER SERVICE HEREOF. YOU MAY FILE YOUR WRITTEN ANSWER OR PLEADING IN PERSON
                                                                                               OR BY MAIL.
IF YOU FILE BY MAIL, THE PLEADING MUST BE RECEIVED BY THE 15TH DAY. YOUR FAILURE TO COMPLY WILL
                                                                                                 SUBJECT YOU
TO THE PENALTY OF ENTRY OF DEFAULT JUDGMENT AGAINST YOU.

    WITNESS THE HONORABLES, THE JUDGES OF SAID COURT, AT ALEXANDRIA, LOUISIANA,
THIS 10TH DAY OF JUNE, 2021.

THE FOLLOWING PLEADINGS ARE ATTACHED FOR SERVICE: PETITION FOR DAMAGES.




                                                                             ROBIN L. HOOTER
                                                                             Clerk of Court
W JAY LUNEAU
5208 JACKSON ST                                                                                             '?
ALEXANDRIA LA 71303-0000                                                   BY
Filing Attorney                                                                 De u y Clerk of Court

                                                       SHERIFF STAMP BELOW
                                                      ---------------------




                0251992                                                         813
Case 1:21-cv-02044-DCJ-JPM Document 1-2 Filed 07/15/21 Page 2 of 5 PageID #: 10



                                         CIVIL SUIT NUMBER:

                                              DIVISION

  SHELBY CHARRIER AND 30SEPH
  CHARRIER                                                        9TH JUDICIAL DISTRICT COURT

  VERSUS                                                          PARISH OF RAPIDES

  DG LOUISIANA,.LLC AND DARRELL
  LEGGETT                                                         STATE OF LOUISIANA


                                       PETITION FOR DAMAGES

             The petition of SHELBY CHARRIER AND JOSEPH CHARRIER,
                                                                  citizens and
  domiciliaries of the Hineston, Parish of Rapides, and State of Louisiana, with respect
                                                                                           represents that:



             Made defendants herein is the following:

             A.     DG LOUISIANA, LLC (hereinafter sometimes referred-to as "Dollar General"), a
                    foreign limited liability company, licensed to do and doing business in the State
                                                                                                      of
                    Louisiana and who may be served through its registered agent for service of process
                                                                                                        ,
                    Corporation Service Company, 501 Louisiana Avenue, Baton Rouge, Louisian
                                                                                                       a
                    70802;and

             B.     DARRELL LEGGETT, a citizen and domiciliary of Woodworth, Rapides Parish,
                    and .State of Louisiana, who may be served at 363 Magnolia Drive, Woodworth,
                    Louisiana 71485.

                                                      2.

             At all times pertinent herein, and specifically on or about June 27, 2020, the date of the

  accident sued upon herein, defendant, DG Louisiana, LLC was the owner/operator of Dollar
                                                                                                  General
  Store #6658, located at.1787 LA-121, Hineston, Louisiana 71438.

                                                      3.

             On or about June 27, 2020, as petitioner, Shelby Charrier, exited her vehicle in the parking

  lot of Dollar General Store #6658, she stepped in a hole, which caused her to fall and caused bodily

  inj ury.

                                                      4.

             The aforedescribed accident was caused by the fault and negligence of defendant, DG

  Louisiana, LLC, individually and thru the acts and/or omissions of its employees and/or
                                                                                          agents,
  including defendant, Darrell Leggett, which consisted of the following among other acts
                                                                                          or
  omissions:


                                                  Page -1-


                                                                              EXHIBIT A
Case 1:21-cv-02044-DCJ-JPM Document 1-2 Filed 07/15/21 Page 3 of 5 PageID #: 11



         A.      Disregarding or failing to repair a defect lo the premises of Dollar General
                 Store #6658 about which it knew or should have known;

         B.      Failing to warn of a hazardous condition about which it knew or should have
                 known;

          C.     Failing to inspect property for defects to property which it owned and over
                 which it had control;

          D.     Failing to implement and/or to have in effect proper procedures, protocols,
                 or guidelines to ensure that complaints about property that it owned and over
                 which it had control were responded to in a timely manner; and

          E.      Failing to adhere to procedures, protocols, and guidelines regardirig
                  inspection, repair, and upkeep of property that it owned and over which it had
                  control.

                                                     5.

          As a result ofthe aforedescribed accident, petitioner, Shelby Charrier, sustained the following

  types of damage:

          A.      Physical pain and suffering (past, present, and future);

          B.      Mental suffering, anxiety, and emotional upset (past, present, and future);

          C.      Medical, hospital, and related healthcare expense (past, present, and future);
                  and

          D.      Impairment, disability, and loss of enjoyment of life (past, present, and
                  future).

                                                     31

          Petitioner, Joseph Charrier, is and was, at all times pertinent herein, the husband of petitioner,

  Shelby Charrier.

                                                     7.

          As a result of the aforedescribed accident, petitioner, Joseph Charrier, sustained loss or

  diminution of his wife's association, society, and companionship.

                                                     8.

          For the above and foregoing reasons, petitioners, Shelby Charrier and Joseph Charrier, claim

  damages from defendants, DG Louisiana, LLC and Darrell Leggett, jointly and in solido, in amounts

  deemed reasonable and.just by this Honorable Court, together with legal interest thereon, from date

  of judicial demand 'until paid, together with all costs of these proceedings.

          WHEREFORE, PETITIONERS, SHELBY CHARRIER AND JOSEPH CHARRIER, PRAY

  THAT:


                                                  Page -2-
Case 1:21-cv-02044-DCJ-JPM Document 1-2 Filed 07/15/21 Page 4 of 5 PageID #: 12



         A.      Defendants be served with a copy of this petition and be duly cited to appear
                                                                                               and
                 answer same;

         B.      After due proceedings had and trial hereof, there be judgment rendered herein
                                                                                                 and in
                 favor of petitioners, Shelby Charrier and Joseph Charrier, and against defendants,
                                                                                                    DG
                 Louisiana, LLC and Darrell Leggett, in amounts deemed reasonable and just by
                                                                                                    this
                 Honorable Court, together with legal interest thereon frorri date of judicial
                                                                                               demand
                 until paid, and for all costs of these proceeding; and

         C.      They be granted full, general and equitable relief.



                                                        Respectfully submitted,

                                                                              L.L.C.

                                                           v                ~_l
                                                        W. JAY L           (La. Bar Roll #21731)
                                                        ROBERT . BECK III (La. Bar Roll #29083)
                                                        5208 Jackson Street Extension, Suite A
                                                        Alexandria, Louisiana 71303
                                                        Telephone:    (318)445-6581
                                                        Facsimile:    (318)445-3708
                                                        E-Mail:       jqyn,luneaubecklaw.com

                                                        ATTORNEYS FOR PLAINTIFFS


  PLEASE SERVE:

  DG LOUISIANA, LLC
  Through its registered agent for service of process
  Corporation Service Company
  501 Louisiana Avenue                                                                        ~
  Baton Rouge, Louisiana 70802
                                                                                   ~ ~e- ~
  DARRELL LEGGETT                                                                             ~    ''r•i ~''e~'

  363 Magnolia Drive
  Woodworth, Louisiana 71485                                                       ~.:1.

                                                                                  ~c ~       °
                                                                                   = t%+
                                                                                                   ~?`:~';
                                                                                                   c~~c~




                                                                                     ~




                                                Page -3-
Case 1:21-cv-02044-DCJ-JPM Document 1-2 Filed 07/15/21 Page 5 of 5 PageID #: 13



                                         CIVIL SUIT NUMBER:                 ~~         dl 9 ~6`%

                                              DIVISION "8'

  SHELBY CHARRIER AND JOSEPH
  CHARRIER                                                          9TH JUDICIAL DISTRICT COURT

  WAZ.YW                                                            PARISH OF RAPIDES

  DG LOUISIANA, LLC AND DARRELL
  LEGGETT                                                           STATE OF LOUISIANA


                                        REOUEST FOR NOTICE

          PLEASE TAKE NOTICE that W. Jay Luneau, Robert L. Beck III, and
                                                                         Luneau and Beck,
  L.L.C., attorneys for plaintiff, do hereby request written notice of the date 'of trial
                                                                                               of the above matter
  as well as notice of hearings (whether on the merits or otherwise),
                                                                      orders, judgments and
  interlocutory decrees, and any and all formal steps taken by the parties herein,
                                                                                           by the Judge or by any
  member of Court, as provided in Louisiana Code of Civil Procedure, particularly Articles
                                                                                                        1572,1913
  and 1914.

                                                            Respectfully submitted,

                                                            LUNEAU & BE ~ ,                L.C.


                                                            W. JAY 8AISAU. (La. Bar Roll #21731)
                                                            ROBERT L. BECK III (La. Bar Roll #29083)
                                                            5208 Jackson Street Extension, Suite A
                                                            Alexandria, Louisiana 71303
                                                            Telephone:    (318)445-6581
                                                            Facsimile:    (318)445-3708
                                                            E-Mail:       iayna,luneaubecklaw.com

                                                           ATTORNEYS FOR PLAINTIFFS

  PLEASE SERVE WITH PETITION FOR DAMAGES.                                                    ~;, ~:•     ~
                                                                                               r,~ r
                                                                                                         =      ~~ • ~..
                                                                                                         ~




                                                                                                j~            -r
                                                                                                       C.0
                                                                                                                   y
                                                                                               +




                                                                             STATE OF LOUISIANA, t'ARISH OF RAPIDES
                                                                      I HEREBY CERTIFY THAT THE ABOVE AND FOREGOING IS
                                                                      A TRUE AND CORRECT COPY OF THE ORIGINAL ON FILE
                                                                      AND OF RECORD IN THIS OFFICE.
                                                   Page -4-           IN FAITH,        EOF, WITNESS MY HAND AND SMAL
                                                                      OFFICE,     AL      RIA OUISIANA THIS~
                                                                      DAY OF                            A.D. 20
                                                                                         R BIN~L.
                                                                      @~Y
                                                                                        DY. CLERK OF COURT
